Citation Nr: 0841913	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-26 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left hamstring 
disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to August 
1979, and from January 1991 to October 1991.  In addition, he 
had multiple periods of active duty for training from 1979 
through 1989, and from October 1991 through 1998.  The 
veteran was transferred to the inactive ready reserve in 
September 1998, and separated from service in January 1999 
with an honorable discharge.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  The veteran provided testimony 
before the undersigned Veterans Law Judge at a 
videoconference hearing held in July 2008.  A transcript of 
the hearing is in the claims folder.  

The issues of entitlement to service connection for tinnitus, 
left hamstring disability, neck disability and a low back 
disability are addressed in the remand that follows the order 
section of this decision.


FINDING OF FACT

The veteran does not have hearing loss disability in either 
ear.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for bilateral hearing 
loss which he attributes to acoustic trauma in service.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.  

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).   

The veteran was provided VCAA notice in a letter mailed in 
July 2005, before the initial adjudication of the claim.  
Although the veteran was not provided notice with respect to 
the disability-rating or effective-date element of the claim 
until September 2006, after the initial adjudication of the 
claim, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection is not warranted for hearing loss disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claim is no more than 
harmless error.

The Board further notes that some service treatment records 
have been obtained.  In addition, in view of the evidence 
establishing that the veteran does not have hearing loss 
disability in either ear, it is clear that further efforts to 
obtain additional service medical records would be of no 
benefit to the veteran and only further delay the disposition 
of this appeal.  All available post-service medical evidence 
identified by the veteran has been obtained, and the veteran 
has been provided an appropriate VA examination.  Neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Although the 
veteran requested an additional examination at his 
videoconference, the Board finds that the information of 
record is sufficient to make a determination, and therefore 
an additional examination is not warranted.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection is warranted for 
hearing loss due to acoustic trauma.  The veteran's service 
involved years of exposure to jet-related noise, and noise 
exposure is not in dispute.  At his hearing, he indicated he 
had not had treatment for hearing loss.  

The veteran was afforded a VA examination in June 2006, while 
he was living in England.  The audiometric results were 
reported by the examiner as reflecting an average hearing 
threshold for the frequencies of 1000, 2000, 3000 and 4000 
Hertz to be 16.25 decibels in the right ear and 20 decibels 
in the left ear.  

The audiogram chart reflects the following charted values:
Hertz (Hz)	500	1000	2000	3000	4000
        Right	15	10	15	20	20
        Left	15	15	15	20	25

Speech discrimination was reported as 97% bilaterally.  

These results indicate that the veteran does not have 
sufficient hearing impairment in either ear to qualify as a 
disability for VA compensation purposes.  In addition, there 
is no other evidence indicating that the veteran has 
sufficient hearing impairment in either ear to qualify as a 
disability for VA compensation purposes.  The Board notes 
that this VA examination was conducted in England as the 
veteran was living there at the time, and acknowledges that 
the speech discrimination test was the English version of the 
test and was not referred to as Maryland CNC Testing.  
However, it remains uncontroverted that the veteran has not 
presented competent evidence of a current hearing loss 
disability.  Accordingly, this claim must be denied.


ORDER

Service connection for bilateral hearing loss disability is 
denied.

REMAND

The veteran had multiple periods of reserve service between 
October 1991 and his separation in 1999.  A July 2005 
National Personnel Records Center (NPRC) response to the 
veteran's inquiry documents that he was separated from 
service in 1999 and that he had multiple periods of active 
duty for training from 1994 through 1998.  The available 
service medical records show treatment dated no later than 
1994.  Considering the veteran's testimony and the records 
reflecting additional service, the Board is of the opinion 
that an additional attempt to obtain service treatment 
records should be made.  

Additionally, the Board notes that tinnitus was described as 
being noted by memory but not present on examination during 
the June 2006 audiology examination.  It is undisputed that 
the veteran was exposed to prolonged jet noise during his 
service.  The Board finds that a medical opinion should be 
requested as to the likelihood that the current tinnitus is 
related to acoustic trauma in service.  

The Board notes that the veteran was treated for neck pain in 
service in October 1983, and that he was taken off flight 
status due to the neck pain.  However, no chronic ongoing 
neck disability was noted in the available service treatment 
records.  Current treatment records show osteoarthrosis of 
the cervical spine.  The veteran should be afforded an 
examination to determine whether there is current neck 
disability related service.  Also, the veteran has current 
low back disability and two buddy statements attesting to a 
fall he took from a helicopter in service.  He attributes his 
back problems to this fall, but notes he had no treatment for 
the incident.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should request any 
additional service treatment records 
which may be available for the veteran's 
periods of service after October 1991.  

2.  The RO or the AMC should send the 
veteran a letter requesting him to 
provide any pertinent evidence in his 
possession and any outstanding medical 
records pertaining to treatment or 
evaluation of his tinnitus, left 
hamstring, neck or low back disability or 
the identifying information and any 
necessary authorization to enable VA to 
obtain such records on his behalf.

3.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

4.  Then, the veteran should be afforded 
an examination to determine the etiology 
of his claimed tinnitus.  The claims 
folders must be made available to and 
reviewed by the examiner.  Based upon the 
examination results and the review of the 
claims folders, the examiner should 
provide an opinion as to whether there is 
a 50 percent or better probability that 
the veteran's tinnitus is etiologically 
related to acoustic trauma in service.  
The rationale for the opinion must be 
provided.

5.  The veteran also should be afforded 
an appropriate examination to determine 
the etiology of his claimed neck, low 
back and left hamstring disabilities.  
The claims folders must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be performed.  
Based upon the examination results and 
the review of the claims folders, the 
examiner should provide an opinion with 
respect to each currently present 
disorder of the veteran's neck, low back 
and left hamstring as to whether there is 
a 50 percent or better probability that 
the disorder is etiologically related to 
service.  The rationale for each opinion 
expressed also must be provided.

6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

7.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is otherwise notified but he has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


